Name: 2012/475/EU: Decision of the European Central Bank of 2Ã August 2012 repealing Decision ECB/2011/25 on additional temporary measures relating to Eurosystem refinancing operations and eligibility of collateral (ECB/2012/17)
 Type: Decision
 Subject Matter: monetary economics;  free movement of capital;  financial institutions and credit;  monetary relations
 Date Published: 2012-08-15

 15.8.2012 EN Official Journal of the European Union L 218/19 DECISION OF THE EUROPEAN CENTRAL BANK of 2 August 2012 repealing Decision ECB/2011/25 on additional temporary measures relating to Eurosystem refinancing operations and eligibility of collateral (ECB/2012/17) (2012/475/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular the first indent of Article 127(2) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular the first indent of Article 3.1, Article 12.1, Article 18 and the second indent of Article 34.1, Whereas: (1) Decision ECB/2011/25 of 14 December 2011 on additional temporary measures relating to Eurosystem refinancing operations and eligibility of collateral (1) should be replaced by Guideline ECB/2012/18 of 2 August 2012 on additional temporary measures relating to Eurosystem refinancing operations and eligibility of collateral and amending Guideline ECB/2007/9 (2) to allow the national central banks to implement the additional enhanced credit support measures in the contractual and regulatory framework applicable to their counterparties. (2) Decision ECB/2011/25 should be repealed, HAS ADOPTED THIS DECISION: Article 1 Repeal of Decision ECB/2011/25 1. Decision ECB/2011/25 is repealed with effect from 14 September 2012. 2. References to the repealed Decision shall be construed as references to Guideline ECB/2012/18. Article 2 Entry into force This Decision shall enter into force two days following its adoption. Done at Frankfurt am Main, 2 August 2012. The President of the ECB Mario DRAGHI (1) OJ L 341, 22.12.2011, p. 65. (2) See page 20 of this Official Journal.